Citation Nr: 1045338	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for history of bladder tumor (also 
claimed as bladder tumor with symptoms of frequent urination and 
sterility).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1966 to September 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision by the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  

Although the RO reopened the Veteran's claim of service 
connection for bladder tumor with symptoms of frequent urination 
and sterility by deciding the issue on the merits in the June 
2005 rating decision, the question of whether new and material 
evidence has been received to reopen such claim must be addressed 
in the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the Veteran's claim accordingly.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

On a June 2008 substantive appeal, the Veteran requested a Travel 
Board hearing.  There is no indication that such hearing was 
scheduled or that the Veteran withdrew such request.  Notably, 
the RO certified the Veteran's case to the Board on November 15, 
2010.  On the VA-Form 8, it was noted "BVA Travel Board Hearing 
pending."




Since Travel Board hearings are scheduled by the RO (see 
38 C.F.R. § 20.704(a) (2010)), the case is REMANDED for the 
following:

The RO should arrange for the Veteran to be 
scheduled for a Travel Board hearing before a 
Veterans Law Judge, and provide him with 
written notification of the date, time, and 
location of said hearing.

The claim should then be processed in accordance with standard 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


